Citation Nr: 0944361	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-11 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent 
disabling for depression since April 29, 2009, and 
entitlement to an evaluation in excess of 50 percent 
disabling prior to April 29, 2009.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for absent type seizure disorder since March 1, 
2008, and entitlement to an evaluation in excess of 20 
percent disabling prior to March 1, 2008.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to 
January 1991.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from an August 2007 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Muskogee, Oklahoma, which continued the Veteran's 
50 percent rating for depression and denied his request for 
an increased disability evaluation, and also continued the 20 
percent rating for absent type seizure disorder and denied 
his request for an increased disability evaluation.  In an 
April 2008 rating decision, the RO reduced the disability 
evaluation for the Veteran's absent type seizure disorder to 
10 percent, effective March 1, 2008.  In a June 2009 rating 
decision, the RO increased the evaluation for the Veteran's 
depression to 70 percent, effective April 29, 2009.  Since 
the RO did not assign the maximum disability rating possible, 
the appeal for a higher evaluation for depression remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

In May 2008, the Veteran, via his representative, withdrew 
his request for an increased disability rating for headaches, 
residuals of a closed head injury.  As the Veteran has 
withdrawn his appeal of that issue, that matter is not 
currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public 
Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a 
duty to assist claimants in substantiating their claims.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  This includes the duty to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim.  

A review of the claims folder reveals that the Veteran has 
been awarded disability benefits from the Social Security 
Administration ("SSA").  See VA treatment records, April 
2008.  However, it appears that there are no SSA records in 
the claims folder and no indication that an attempt to obtain 
records was previously performed.  In this regard, the Board 
has considered the holding of Tetro v. Gober, 14 Vet. App. 
110 (2000), and other cases, in which the Court of Veterans 
Appeals has held that VA has the duty to request information 
and pertinent records from other Federal agencies when on 
notice that such information exists.  The possibility that 
SSA records could contain evidence relevant to the claim 
cannot be foreclosed absent a review of those records.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  As 
such, the Board finds that an attempt to obtain these records 
must be made.

Accordingly, the case is REMANDED for the following action:

1.  Request all records from SSA related 
to the Veteran's award of disability 
benefits and associate with claims folder.  
Any negative reply should be included in 
the claims folder.

2.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


